Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 1 of 28
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 01, 2021
                                                                Nathan Ochsner, Clerk
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 2 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 3 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 4 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 5 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 6 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 7 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 8 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 9 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 10 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 11 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 12 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 13 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 14 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 15 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 16 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 17 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 18 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 19 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 20 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 21 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 22 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 23 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 24 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 25 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 26 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 27 of 28
Case 4:18-cv-00211 Document 19 Filed on 03/31/21 in TXSD Page 28 of 28
